Citation Nr: 1744094	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable prior to February 25, 2013 for the award of a separate 10 percent disability rating for left knee instability.

2.  Entitlement to an initial compensable rating prior to February 25, 2013 for residuals of a left knee cruciate ligament injury, status post surgical repair with scar.

3.  Entitlement to an initial rating in excess of 10 percent prior to June 19, 2013 for a herniated nucleus pulposus of the cervical spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1998 to September 2011.

This appeal to the Board of Veterans' Appeals (Board) is from July 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO previously addressed all of these issues as earlier effective date claims; however, the Board has reframed the issues as rating claims to more accurately reflect the nature of the claims.

The Veteran requested a videoconference hearing in his November 2013 substantive appeal, but he withdrew this request in July 2016.


FINDINGS OF FACT

1.  A July 2012 rating decision granted service connection for residuals of a left knee ligament injury with scar rated 0 percent disabling and a cervical spine disability rated 10 percent disabling; both awards were effective September 30, 2011 and he was notified of this decision on August 15, 2012.

2.  On February 25, 2013 the RO received lay evidence from Veteran that his cervical spine disability was worse and medical evidence concerning the severity of his left knee and cervical spine disabilities.

3.  Prior to December 13, 2012, the Veteran had full range of motion in the left knee without pain or instability.

4.  Beginning December 13, 2012, the Veteran is shown to have left knee pain, arthritis, and effusion; on examination left knee flexion was to 90 degrees with painful motion, extension was full and without pain; and he lost an additional five degrees of flexion with use over time.

5.  There is no evidence of left knee instability prior to February 25, 2013.

6.  Prior to June 19, 2013, the Veteran's cervical spine disability was manifested by no worse than 45 degrees of flexion and extension, 20 degrees of bilateral lateral flexion, 55 degrees of right rotation, 50 degrees of left rotation, painful motion, and a combined range of motion greater than170 degrees, there was no evidence of abnormal gait or spinal contour due to guarding or muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for residuals of a left knee ligament injury with scar prior to December 13, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5260, 5261 (2016).

2.  The criteria are met for an initial 10 percent rating for residuals of a left knee ligament injury with scar from December 13, 2012 to February 25, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5260, 5261 (2016).

3.  The criteria are not met for an initial compensable rating for left knee instability prior to February 25, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Code 5257 (2016).

4.  The criteria are not met for an initial rating in excess of 10 percent for a cervical spine disability prior to June 19, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the Veteran's claims he has not asserted that there is any notice deficiency in this case.  Since initial ratings and effective dates were assigned, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Notably, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, VA's duty to assist is met and the Board will address the merits of the claims.




II. Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) .

In determining when an increase is "factually ascertainable," all of the evidence must be considered, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence. See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98. "[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

The Veteran's claims for service connection were filed prior to his separation from service and were adjudicated in a July 2012 rating decision.  Service connection was granted for residuals of a left knee ligament injury with a scar and rated 0 percent disabling under Code 5260, and for a cervical spine disability rated 10 percent disabling under Code 5237.  These awards were made effective September 30, 2011, which is the day after he separated from service.

In February 2013 and July 2013, the Veteran filed claims for increased ratings for his service-connected cervical spine and left knee disabilities, respectively.  An August 2013 rating decision increased the rating for the cervical spine disability to 20 percent, effective June 19, 2013.  This decision also awarded a compensable 10 percent rating for the service-connected left knee disability and granted a separate 10 percent rating for left knee instability; both awards were given an effective date of February 25, 2013.  See Rating Decision - Narratives received July 2012 and August 2013 and Notification Letters received August 2012 and August 2013.  

The Veteran contends that the effective dates for these ratings should be in September 2011 from the time he separated from service on the basis that he submitted evidence within one year of the rating decision and that nothing had changed regarding his disabilities during the first two years after service.  See VA 21-526EZ received February 2013 and Notice of Disagreement received August 2013.

Generally, a notice of disagreement must be filed within one year of the date of a rating decision to initiate an appeal; otherwise, the decision becomes final.  38 U.S.C.A. § 7105(b)(1).  However, 38 C.F.R. § 3.156(b) provides that new and material evidence submitted within the appeal period is considered to have been filed in connection with a pending claim.  The United States Court of Appeals for Veterans Claims (Court) has held that any interim submission before a decision becomes final must be considered by VA as part of the original claim.  See Muehl v. West, 13 Vet. App. 159, 162 (1999); see also Mithcell v. McDonald, 27 Vet. App. 431 (2015).  Since the Veteran made submissions and additional evidence was added to the record within one year of the August 15, 2012 notification letter and rating decision, the Board must consider, as a threshold matter, whether this is new and material evidence as to the severity of the disabilities on appeal.  If the evidence is not found to be new and material then the Board must consider the increased rating claim and the possibility of an effective date within the one year prior to this date if there is evidence of worsening during this period.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Notice of the July 2012 rating decision is dated August 15, 2012.  On February 25, 2013, the RO received lay evidence that the Veteran's cervical spine disability was worse; notification of a worsened left knee disability was received on July 31, 2013.  See VA 21-526EZ received February 2013 and VA 21-4138 Statement in Support of Claim received July 2013.  

Medical evidence received prior to August 15, 2013 includes private treatment records and VA examination reports, which the Board finds contains new and material evidence as to the severity of the cervical spine and left knee disabilities.  In light of this determination, the evidence is considered to have been submitted as additional evidence in support of the pending claim; thereby, tying it to the original claim for service connection.  Resultantly, they are not effective date issues based on new claims for higher ratings; rather, they are appeals associated with the original claim for service connection.  Since the Veteran only expressed disagreement with the initial ratings that were effect for the left knee disability prior to February 25, 2013 and the cervical spine disability prior to June 19, 2013, only these periods are before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board's determination that the additional evidence is associated with the original claim for service connection does not result in the automatic assignment of effective date of September 30, 2011 for the higher ratings assigned for the cervical spine and left knee disability and the separate rating for left knee instability.  As previously noted, the effective date is based on the date of claim or when entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. §4.59.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The initial examination for the cervical spine and knee disabilities in November 2011 shows that the Veteran complained of left knee weakness and pain, and that he was unable to run.  He treated his knee with ice and over-the-counter (OTC) medications, and denied having flare-ups.  On examination, the left knee demonstrated flexion to 140 degrees without evidence of painful motion and extension to 0 degrees without evidence painful motion.  There was no change with repetitive testing, and no evidence of decreased strength, instability, or subluxation.  No imaging studies or X-rays were performed.  There was a surgical scar on the kene that was not painful or unstable and was not greater than 6 square inches.  

The evaluation of the cervical spine revealed forward flexion to 45 degrees or greater with painful motion beginning at 40 degrees; extension and bilateral lateral flexion to 45 degrees or greater without painful motion; and bilateral lateral rotation to 80 degrees or greater with no evidence of painful motion.  There was no change in these findings with repetitive motion.  He had less movement than normal and pain on movement, and there was no localized tenderness or pain to palpation, guarding and/or muscle spasm.  Muscle strength was full, and reflexes and sensory examinations were normal.  No imaging studies or X-rays were performed  See VA examination received November 2011.

Private treatment records include a December 2012 X-ray report that reveals early degenerative disc disease at C5-6 and C 6-7, and MRI findings of the cervical spine that revealed disc herniation at C5-6, small central herniation at C6-7, and significant facet arthropathy in the upper cervical spine.  The MRI of the left knee indicated the Veteran was experiencing knee pain and showed cystic degeneration of the ACL graft, mild degenerative changes, and small joint effusion.  See Medical Treatment Record - Non-Government Facility received February 2013.

On March 2013 VA examination of the cervical spine, the Veteran reported having flare-ups.  The examination revealed forward flexion and extension to 45 degrees with painful motion at 30 degrees; bilateral lateral flexion to 20 degrees with painful motion at 20 degrees; right lateral rotation to 55 degrees with painful motion at 50 degrees; left lateral rotation to 50 degrees with painful motion at 50 degrees.  There was no additional limitation of motion after repetitive use testing.  His functional impairment was due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain to palpation.  Muscle strength was normal.

On June 2013 VA examination, the Veteran complained of left knee flare-ups that involved pain, instability and muscle loss.  He reported that his symptoms began in March 2012 while mowing the lawn when he stepped backward off a curb and felt a "pop".  From that point his knee had gotten worse.  The examination revealed left knee flexion to 90 degrees with painful motion at the end point and extension to 0 degrees without painful motion.  Repetitive motion testing revealed no additional loss of motion.  His functional loss was due to less movement than normal, weakened movement, pain on movement, instability of station, and disturbance of locomotion.  There was pain or tenderness to palpation of joint line or soft tissue of the knee.  There was decreased strength in left knee flexion and extension (4/5), and anterior instability (4/5) of 1+ in the left knee; no subluxation found.  The functional impact of the left knee disability was pain, weakness, fatigability and/or incoordination, and additional loss function during flare-ups or repeated use over time of approximately 5 degrees in flexion.  Examination of the left knee scar revealed it was not painful or unstable, or result in limitation of function.  It was described as linear and 2 centimeters in length.

Regarding the cervical spine, the Veteran reported that it had worsened over time.  He reported flare-ups with limited range of motion.  On examination, forward flexion was to 25 degrees with painful motion at the end point; extension to 35 degrees with painful motion at the end point; bilateral lateral flexion to 25 degrees with painful motion at the end point; right lateral rotation to 45 degrees with painful motion at the end point; and left lateral rotation to 40 degrees with painful motion at the end point.  There was no additional limitation of motion with repetition, and functional loss was due to weakened movement and pain on movement.  There was pain or localized tenderness to palpation of joints/tissue of cervical spine, but no guarding.  There was no decrease in muscle strength or reflexes.  The functional impact in his ability to work was limited turning of the neck.  See VA Examination received June 2013.

Although the Veteran contends that the 20 percent rating for the cervical spine, 10 percent rating for residuals of a left knee injury, and 10 percent rating for left knee instability should be in effect from the time he separated from service because there was no change in his disability in the first two years after service, his assertion is inconsistent with the medical evidence record.  While he is competent to reports his symptoms, his assertion is not credible, therefore not probative, in light of the medical evidence and the medical history he provided during examinations.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the knee, under Diagnostic Code 5260, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion of the leg is limited to 30 degrees.  A maximum 30 percent rating is warranted where flexion of the leg is limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a noncompensable evaluation is warranted where knee extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A maximum 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

As for the scar associated with the disability, the applicable Diagnostic Code provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Diagnostic Code 7802 pertains to scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  When superficial scars do not cause limited motion and are in an area or areas of 144 square inches (929 sq. cm.) or greater, they are rated 10 percent disabling.  See 38 C.F.R. § 4.118.

The findings of the November 2011 examination were essentially the basis of the initial noncompensable rating for left knee disability.  Since both flexion and extension were normal on examination with no evidence of painful motion or other factors that would create functional impairment of the left knee, the clinical evidence clearly establishes that the criteria for a compensable rating for the left knee were not met or approximated.  Although the Veteran reported a history of pain and weakness, there was no evidence of these symptoms during examination and no indication that there was any functional impairment as a result of his reported symptoms.  The left knee scar was not painful or unstable, nor did it cover 144 square inches, so a separate compensable rating for a scar is not warranted.  Thus, the evidence weighs against finding that a compensable rating is assignable beginning September 30, 2011. 

Here, the Veteran did not report the knee disability worsened until July 31, 2013.  A December 13, 2012 MRI report, however, notes the Veteran's complaints of pain and contains clinical evidence of left knee degenerative changes and effusion.  This evidence coupled with the June 2013 examination findings of noncompensable limitation of flexion and painful flexion indicates the disability had worsened.  Resolving all reasonable doubt in the Veteran's favor, the Board finds by a preponderance of the evidence the criteria for a 10 percent rating for the left knee disability was approximated on December 13, 2012. 

The Board acknowledges that the Veteran reported that his symptoms began in March 2012, and while his statement regarding the onset of symptoms is competent, credible, and probative, it lacks details as to what those symptoms were.  Other than feeling a "pop" in his knee, the Veteran did not describe any other symptoms he had at that time.  He also did not identify or submit any treatment records around that time that described his symptoms.  All that may be ascertained is that the knee disability had gotten worse since the March 2012 incident, but there is no evidence as to the symptoms or the degree to which it had worsened.  Specifically, there is no indication that it had worsened to a degree that would warrant a compensable rating or that it had progressed to the point where he sought medical attention prior to December 2012 MRI, almost a year later.  At that point, however, the record contains both lay evidence regarding specific symptoms and objective findings as previously shown.

In light of the above, the Board finds that a 10 percent rating based on painful motion in left knee flexion is assignable for residuals of a left knee injury effective December 13, 2012.  There is insufficient evidence for the period prior to this date to indicate a compensable rating is assignable based on flexion since even the criteria for a noncompensable rating were not met or approximated and there was no evidence of painful motion.  

The Board also notes that throughout this appeal period there were no findings or complaints associated with the left knee surgical scar or on limitation of left knee extension that warrant assignment of a separate compensable ratings.

As for left knee instability, this appeal also arose from the original claim for service connection for a left knee disability and the Veteran's desire for an initial higher rating.  During the course of the appeal, a separate compensable rating was granted for the knee disability based on instability, effective February 25, 2013.  Thus, the Board must consider whether a compensable rating is assignable at any time from September 30, 2011 to February 25, 2013.

Diagnostic Code 5257 provides a 10 percent rating for recurrent subluxation or lateral knee instability that is characterized by slight impairment.  A 20 percent rating is warranted for moderate impairment.  And a maximum 30 percent rating is warranted for severe impairment.  See 38 C.F.R. § 4.71a.  An increase on the basis of limitation of function due to factors such as pain, weakness, incoordination and fatigability is not for application in this analysis of Diagnostic Code 5257, because this diagnostic code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The November 2011 VA examination was silent for complaints or findings of instability, so a compensable rating is not assignable as of September 30, 2011.  The earliest evidence that the Veteran had any instability in the left knee was on his June 19, 2013 VA examination.  This is when he first reported having instability and when objective findings were first shown.  The RO established the effective date for left knee instability based on the date additional evidence concerning the left knee was received, which was February 25, 2013.  This evidence, which is dated December 13, 2012, relates to left knee pain, arthritis, and effusion; there is no indication of instability.  Therefore, in the absence of complaints or findings, there is no evidence to support a finding that left knee instability was present at any time from September 30, 2011 to February§ 25, 2013.  In light of the foregoing, a preponderance of the evidence is against finding that a compensable rating for left knee instability was met or approximated prior to February 25, 2013.

Turning to the cervical spine, under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent disability rating is assignable when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the cervical spine are flexion from 0 to 45 degrees, extension from 0 to 45 degrees, lateral flexion from 0 to 45 degrees, and lateral rotation from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate V.

The evidence does not establish that a rating in excess of 10 percent is warranted for the cervical spine disability at any time prior to June 19, 2013.  As noted, the Veteran had examinations in November 2011 and March 2013.  The range of motion of the first examination was normal, but with some painful motion in flexion.  However, neither the individual ranges of motion nor the combined range of motion met or approximated the criteria for a rating of 20 percent or greater.  There was also no evidence of severe guarding or muscle spasm that resulted in an abnormal gait or spinal contour.  Although the March 2013 examination revealed a decrease in range of motion, it was not to a degree that met or approximated the criteria for a higher rating since flexion was to greater than 30 degrees and the combined range of motion was greater than 170 degrees.  There continued to be no evidence of severe guarding or muscle spasm that resulted in an abnormal gait or spinal contour.  The Board considered other factors such as the Veteran's complaints of flare-ups, but there is no indication that they were frequent or severe enough to warrant a change in the rating.  Moreover, less movement than normal, weakened movement, excess fatigability, and pain on movement were noted during the exam and were not shown to produce impairment greater than what was demonstrated.  

In short, a preponderance of the evidence is against a rating in excess of 10 percent prior to June 19, 2013 for the cervical spine disability.


ORDER

An initial compensable rating prior to December 13, 2012 for residuals of a left knee ligament injury with scar is denied.

An initial rating of 10 percent from December 13, 2012 to February 25, 2013 for residuals of a left knee ligament injury with scar is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

An initial compensable rating for left knee instability prior to February 25, 2013 is denied.

An initial compensable rating prior to June 18, 2013 for a cervical spine disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


